DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of the transplant subject
A) subject has a transplant complication (claims 1, 3, 4, 5, 7, 8),
B) subject has had a transplant complication (claims 1, 4),
C) subject is at risk of transplant complication (claim 1, 3, 4, 5),
D) the subject is on mechanical support (claim 6),
E) the subject is in need of mechanical support (claim 6),
F) the subject is a heart transplant subject (claim 43).
Species of cfDNA threshold
G) threshold total cfDNA value (claims 2, 3, 4, 5),
H) at least one prior total cfDNA amount (claims 2-5),
I) threshold total cfDNA value and at least one prior total cfDNA amount (claims 3-5).
Species of transplant complication 
J) cardiac arrest (claim 10, 21),
K) infection (claims 10, 22),
L) death (claim 10, 21).
Species of a method of determining amount of total cfDNA
M) using amplification of SNVs (claim 15),
N) amplification-based quantification assay (claim 16),
O) sequencing (claim 16).
Species of determining a monitoring regime
P) the determining a monitoring regimen comprises determining the amount of total cf-DNA in the subject over time (claim 26),
Q) the determining a monitoring regimen comprises determining the amount of total cf-DNA in the subject at a subsequent point in time,
R) the determining a monitoring regimen comprises suggesting such monitoring to the subject (claim 26),
S) the determining a monitoring regimen comprises using one or more additional test(s) to assess the subject (claim 33),
T) the determining a monitoring regimen comprises suggesting the use of one or more additional test(s) to assess the subject (claim 33),
U) the determining a treatment regimen comprises selecting or suggesting a treatment for the subject (claim 34),
V) the determining a treatment regimen comprises treating the subject (claim 34).
Species of treatment (if any one of species U or V is elected)
W) anti-infection treatment (claim 38),
X) anti-rejection treatment (claim 38),
Y) cardiac arrest treatment (claim 38).
Species of a sample
Z) blood (claim 41),
AA) plasma (claim 41),
AB) serum (claim 41).
Applicant is required, in reply to this action, to elect a single species from each of the sets of species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 4.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of detection of total cfDNA is a sample of a transplant subject, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Castleberry et al. (J. Heart and Lung Transplant., vol. 30, p. S139, 2011; cited in the IDS). Castleberry et al. teach determination of total cfDNA in plasma samples of heart and renal transplant patients by quantitative real-time PCR.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 6, 2021